               Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 1 of 53



                              UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK

PLANNED PARENTHOOD FEDERATION
OF AMERICA, INC.; and PLANNED
                                                     Civil Action No. ___________________
PARENTHOOD OF NORTHERN NEW
ENGLAND, INC.,
           Plaintiffs,                               COMPLAINT FOR DECLARATORY
                                                     AND INJUNCTIVE RELIEF
     v.
ALEX M. AZAR II, in his official capacity as
Secretary, United States Department of
Health and Human Services; UNITED
STATES DEPARTMENT OF HEALTH
AND HUMAN SERVICES; ROGER
SEVERINO, in his official capacity as
Director, Office for Civil Rights, United
States Department of Health and Human
Services; and OFFICE FOR CIVIL RIGHTS,
United States Department of Health and
Human Services,
           Defendants.

          Plaintiffs Planned Parenthood Federation of America, Inc. (“PPFA”) and Planned

Parenthood of Northern New England, Inc. (“PPNNE”) (collectively, “Planned Parenthood”)

complain and allege as follows:

I.        INTRODUCTION

          1.      Planned Parenthood brings this action under the Administrative Procedure Act

(“APA”), 5 U.S.C. § 701 et seq., to set aside and enjoin a final rule issued by the Department of

Health and Human Services (“HHS” or the “Department”) that will authorize and embolden

people to discriminate in the delivery of health care and, as a result, significantly restrict the

ability of millions of individuals in this country to access vital and potentially life-saving medical

services. The rule, entitled Protecting Statutory Conscience Rights in Health Care, 84 Fed. Reg.

23,170 (May 21, 2019) (to be codified at 45 C.F.R. pt. 88) (the “Refusal of Care Rule” or the
              Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 2 of 53



“Rule”), attached as Exhibit A, represents a radical departure from HHS’s stated mission “to

enhance the health and well-being of all Americans”1 and the agency’s long history of combating

discrimination, protecting patient access to care, and eliminating health disparities.

        2.       The Refusal of Care Rule would dramatically and unlawfully broaden existing

federal law far beyond what Congress intended. The Rule would allow almost any health care

provider—including hospitals or individual workers in the health care setting, even those only

tangentially involved in the delivery of patient care—to refuse to provide, assist with, or refer for

virtually any health service, based solely on a personal objection. The Rule even permits the

withholding of information from patients about all their health care options—and without any

notice to patients, making patients’ informed consent impossible. In many circumstances, the

failure to provide this information amounts to a denial of care because, without that information,

patients do not know that option exists, and thus cannot seek care at a different medical facility.

        3.       The Rule appropriates language from civil rights laws that were intended to

combat discrimination and improve access to health care and distorts it in a manner that will

instead encourage discrimination and decrease access to health care. The Rule’s expansive

definitions and confusing parameters will invite workers to discriminate against individuals

seeking care. For example, a receptionist could interpret the Rule to allow him to refuse to

schedule a transgender patient for transition-related care, an annual physical examination, or

screening for cervical cancer. Particularly in rural areas with limited health care provider options,

one individual’s decision to refuse care could effectively make health services unavailable to

patients in need.



1
 HHS Mission Statement, https://www.hhs.gov/about/strategic-plan/introduction/index.html (last visited June 10,
2019).




                                                        2
            Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 3 of 53



       4.      The Rule abandons longstanding protections for patients in the face of providers’

objections to providing or assisting in the provision of care. For example, the Rule does not

include exceptions for emergencies—indeed, in finalizing the Rule, the Department specifically

declined to clarify that protections for patients in emergency situations under the federal

Emergency Medical Treatment and Active Labor Act (“EMTALA”) still apply. The result is that

a patient in distress could be denied care from a hospital emergency room or denied information

about life-saving treatment because a single doctor, clinician, or technician asserts a religious or

moral objection. Indeed, Defendants acknowledge that an ambulance driver could refuse to take

a patient suffering from an ectopic pregnancy to the hospital because of objections to the care she

will receive when she gets there.

       5.      The Rule jeopardizes access to the full array of health services offered by Planned

Parenthood and is antithetical to its mission to provide comprehensive and non-judgmental

health care and information to all who seek care at any of its more than 600 health centers across

the country. The Rule imposes onerous restrictions on health care providers, such as Planned

Parenthood, that receive certain federal funding from the Department (i.e., “covered entities”)

and are required to comply and certify compliance with the Rule.

       6.      In particular, the Rule abandons the long-standing balancing framework that Title

VII of the Civil Rights Act of 1964 sets forth, which requires religious accommodations only

when they do not impose undue hardship on the employer’s operations. Instead, the Rule appears

to require covered entities like Planned Parenthood to offer absolute accommodations to

employees, trainees, volunteers, and contractors who object to providing or assisting with a

health service, such as abortion and sterilization—notwithstanding the harm these

accommodations may cause to patients or to Planned Parenthood’s ability to perform operations




                                                 3
             Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 4 of 53



core to its mission. The Rule goes even further and prevents covered entities from even inquiring

during the hiring or recruitment process whether an individual has an objection to providing or

assisting with such health services. In essence, the Rule prevents Planned Parenthood from

ensuring that an individual will do his or her job prior to finalizing the employment relationship

with that person.

       7.      Thus, Planned Parenthood could be forced to hire people who are opposed to its

core mission and the care it provides, and it may be constrained from taking any action to

remove those people once hired. This not only prevents Planned Parenthood from ensuring that

its patients receive the care they need, but also threatens the security of Planned Parenthood, its

patients and staff. If a Planned Parenthood affiliate runs afoul of the broad and vague restrictions

in the Rule, under the Rule’s strict enforcement mechanisms, it stands to lose all of its federal

funding that it uses to provide a wide range of health care services to patients across the country.

       8.      The devastating burden to patients and their families who will be denied health

care will be disproportionately borne by those who already face significant barriers to health

care—women, people of color, patients living in rural areas, lesbian, gay, bisexual, transgender,

and queer individuals, people with low incomes, immigrants, and people living with disabilities.

Patients seeking reproductive health care will lose critical care under the Rule: rape survivors

could be denied emergency contraception, people with unintended pregnancies could be denied

information and counseling on all of their options, and people suffering ectopic pregnancies or

miscarriages could be denied critical and time-sensitive care. The Refusal of Care Rule would, in

effect, subordinate the health and safety of patients to the personal beliefs of health care

providers who wish to deny them care.




                                                 4
              Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 5 of 53



        9.      A broad coalition of the nation’s trusted medical associations submitted

comments opposing the Rule, including the American Medical Association, the American

Academy of Family Physicians, the American Nurses Association, the American College of

Obstetricians and Gynecologists, the American College of Emergency Physicians, the American

Academy of Pediatrics, the American Hospital Association, and the Association of American

Medical Colleges. As the Association of American Medical Colleges explained in urging HHS to

withdraw the Rule, “[t]hose who choose the profession of medicine are taught repeatedly . . .

that, in the end, their duty to care for the patient must come first, before self. . . . Conscience is a

burden that belongs to that individual professional; patients should not have to shoulder it.”2 The

Rule nonetheless upends fundamental medical ethics by elevating an individual’s personal

beliefs above a patient’s health. In promulgating the Rule, the Department explicitly chose to

ignore these concerns and the foreseeable negative consequences for patient health.

        10.     By the Departments’ own estimates, the Refusal of Care Rule would impact over

613,000 hospitals, health clinics, doctors’ offices, and nonprofits, which includes facilities

operated by PPFA’s affiliates (such as Plaintiff PPNNE), and cost over $1 billion to implement.

But the Rule’s true costs are substantially greater than the Department estimates, as the

Department entirely abdicates its responsibility to weigh the substantial costs to patients and

their families that will inevitably result from the above-described denials of health care that the

Rule would cause, and fails to realistically account for the costs to health care providers who

must comply with the Rule’s vague and onerous requirements.

        11.     The Department has decided to impose these costs even though federal law

already provides protections for health care providers who object to providing certain health care
2
 Comment of Ass’n of Am. Med. Colls. (Mar. 26, 2018), https://www.regulations.gov/document?D=HHS-OCR-
2018-0002-67592 (last visited June 10, 2019).




                                                   5
             Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 6 of 53



services, and the Department has failed to show that additional protections are necessary. Yet the

Department forged ahead with this harmful Rule, unlawfully expanding the reach of existing

federal refusal laws and imposing new, burdensome restrictions on health care employers like

Planned Parenthood that do want to ensure patients receive the care they need.

       12.     The Refusal of Care Rule must be held unlawful and set aside. Among other

reasons, the Rule’s radical expansion of the underlying federal laws is contrary to clear statutory

language and congressional intent; the Rule conflicts with other federal laws, including

EMTALA, Title X of the Public Health Service Act (“Title X”), and Section 1554 of the Patient

Protection and Affordable Care Act (“ACA”); and the Rule violates the First and Fifth

Amendments of the Constitution. Moreover, the Rule is arbitrary and capricious because the

Department completely failed to address important aspects of the problem (most notably the

Rule’s effects on patients seeking care), reconcile the Rule with other federal laws, clarify vague

terms and contradictory requirements, provide a reasoned explanation for the Rule’s dramatic

reversal in policy, conduct an adequate regulatory impact analysis, and respond to significant

comments. The Rule was also promulgated without procedures required by law as the

Department failed to provide an opportunity to comment on key aspects of the final Rule.

       13.     The Rule is scheduled to take effect on July 22, 2019. Unless enjoined and set

aside, the Refusal of Care Rule will irreparably harm Planned Parenthood, its patients, and,

indeed, the nation’s public health. Planned Parenthood, therefore, seeks a declaration that the

Refusal of Care Rule is unlawful, and preliminary and permanent injunctive relief preventing its

enforcement.

II.    THE PARTIES

       14.     Plaintiff PPFA is a not-for-profit corporation with its principal place of business

in New York City (Manhattan) and organized under New York’s laws. PPFA is the leading


                                                6
             Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 7 of 53



national organization dedicated to public education and advocacy in the field of reproductive

health care. PPFA’s core mission is to ensure the provision of high-quality, non-judgmental

comprehensive reproductive health care services, to provide educational programs relating to

reproductive and sexual health, and to advocate for public policies to ensure access to health

services—including and especially for individuals with low incomes or from underserved

communities. PPFA also engages in public education about, and advocacy in favor of, the right

to access safe and legal abortions.

       15.     PPFA is a membership organization composed of 53 affiliate organizations, with

a Board of Directors. The member-affiliates are responsible for setting the long-range goals and

priorities of PPFA and for electing the PPFA Board of Directors. Through their participation and

voting, PPFA’s member-affiliates control the mission and direction of PPFA. Under PPFA’s

bylaws, PPFA’s member-affiliates are also required to contribute financially to PPFA, and

affiliate dues contribute to PPFA’s financial support. Although PPFA member-affiliates are

independent organizations, as an affiliate of PPFA each has the right to use the Planned

Parenthood name and service mark.

       16.     Cumulatively, PPFA’s member-affiliates operate more than 600 health centers

that provide a wide range of reproductive health care services and education. Among them are

contraception (including long-acting reversible contraceptives (“LARCs”)), contraceptive

counseling, physical exams, clinical breast exams, screening for cervical cancer, testing and

treatment for sexually transmitted infections (“STIs”), pregnancy testing and counseling, gender-

affirming care including hormone therapy for transgender patients, some sterilization services

(including vasectomies), colposcopies, abortion, and health education services. PPFA affiliates

also provide referrals for these services if they are unable to provide them at their health centers.




                                                  7
              Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 8 of 53



        17.      In 2018, Planned Parenthood affiliates provided more than 9.8 million services to

approximately 2.4 million patients during the course of approximately four million visits.

Planned Parenthood provided reversible contraceptives to more than 1.8 million patients and

administered more than 560,000 cancer screenings and preventive services such as breast exams

and cervical screens (Pap tests). An estimated one out of every three women nationally has

received care from a PPFA affiliate at least once in her life.

        18.      In the past several years, the occurrence of gonorrhea, chlamydia, and syphilis has

dramatically spiked in communities nationwide, and particularly in the communities that Planned

Parenthood serves. Accordingly, STI testing and treatment has become a larger portion of

Planned Parenthood’s service mix. In 2018, PPFA’s affiliates administered more than 4.9 million

STI tests, as compared to approximately 4.7 million STI tests in 2017 and approximately 4.4

million STI tests in 2016.

        19.      Fifty-six percent of Planned Parenthood health centers are in health professional

shortage areas, rural areas, or medically underserved areas, as designated by the Health

Resources and Services Administration within HHS.

        20.      Seventy-three percent of Planned Parenthood patients have incomes at or below

150% of the federal poverty level, which equates to $18,7353 for a single person household.

        21.      Planned Parenthood health centers also play a critical role in serving communities

of color. Approximately 26% of Planned Parenthood’s patients are Latinx, 18% are Black, and

11% are Native American, Asian, or Multiracial.




3
 Calculations based on Poverty Guidelines, U.S. Dep’t of Health & Human Servs., https://aspe.hhs.gov/poverty-
guidelines (last visited June 10, 2019).




                                                       8
                Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 9 of 53



          22.    Virtually all PPFA member-affiliates receive HHS funds and, therefore, are

subject to the Refusal of Care Rule. For example, in 2017, Planned Parenthood affiliates

collectively received over $67 million in grants under Title X of the Public Health Service Act.

In addition, nearly every Planned Parenthood affiliate participates in the Medicaid program and

receives reimbursement (collectively in the hundreds of millions of dollars) for providing health

services to Medicaid patients. In addition, PPFA affiliates receive other HHS funds that subject

them to the Refusal of Care Rule, including under the Social Services Block Grant (“SSBG” or

“Title XX”) program, 42 U.S.C. § 1397 et seq.; the Ryan White AIDS program; the National

Breast and Cervical Cancer Early Detection Program (“NBCCEDP”), 42 U.S.C. § 300k et seq.;

the Infertility Prevention Program (“IPP”), 42 U.S.C. § 247c-1; and the Maternal and Child

Health Services Block Grant (“Title V”) program, 42 U.S.C. § 701 et seq. Some PPFA member-

affiliates delegate HHS funds to sub-recipients. In addition, some PPFA member-affiliates

receive grants from and/or participate in research projects funded by the National Institute of

Health.

          23.    Planned Parenthood is also a major employer. Combined, Planned Parenthood

affiliates employ more than 10,000 individuals nationwide, including almost 9,000 full-time

employees. In addition, Planned Parenthood has more than 30,000 volunteers annually. Planned

Parenthood affiliates must make hiring decisions for approximately 2,000 employee vacancies

per year. If allowed to take effect, the Rule will unlawfully and drastically alter Planned

Parenthood’s hiring practices, potentially forcing it to hire individuals who have objections to

core health services it provides, such as abortion, and raise serious questions about how it

conducts its employment practices.




                                               9
             Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 10 of 53



       24.     PPFA sues on its own behalf, on behalf of its member-affiliates that receive

federal funds that subject them to the Refusal of Care Rule and on behalf of their patients

nationwide. PPFA has standing to sue on behalf of its member-affiliates because (1) its member-

affiliates would have standing to sue in their own right; (2) the interests PPFA seeks to protect

are germane to its purposes; and (3) neither the claims asserted, nor the relief requested, require

the participation in this lawsuit of each individual PPFA member-affiliate.

       25.     Plaintiff PPNNE is a not-for-profit Vermont corporation and a member-affiliate of

PPFA. It provides clinical, educational, and counseling services at 21 health care centers in

Vermont, New Hampshire, and Maine. PPNNE is the largest reproductive health care and

sexuality education provider in northern New England, serving more than 45,000 people

annually. PPNNE provides a wide range of reproductive health services at its health care centers,

including birth control, such as emergency contraception and LARCs; testing and treatment for

STIs; testing for HIV and HPV; pregnancy testing; and breast and cervical cancer screenings.

PPNNE also provides medication abortions through 11 weeks after the first day of a patient’s last

menstrual period and aspiration abortions through 19 weeks 0 days. In addition, all PPNNE

health centers offer post-exposure prophylaxis (PEP) and pre-exposure prophylaxis (PrEP) for

HIV prevention; gender-affirming care, including hormone therapy, for transgender patients;

prenatal screenings and referrals; and referrals for sterilizations (e.g., vasectomies).

       26.     PPNNE participates in many federal programs administered by HHS that subject

it to the Refusal of Care Rule, including the Title X program, the SSBG program, and Medicaid.

       27.     PPFA member-affiliates, including PPNNE, reasonably fear that the Rule

frustrates their ability to carry out their mission to provide comprehensive reproductive health

services to the patients they serve. They fear that they will be forced to hire and accommodate




                                                  10
             Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 11 of 53



individuals to work in their health centers despite that they object to providing or assisting with

certain core services, including individuals who are only tangentially involved in the provision of

patient care. One person’s objection could effectively result in the refusal of care for an

affiliate’s patients, inhibiting their access to medical treatment. The Rule also imposes vague and

unworkable requirements, putting a PPFA member-affiliate at risk of losing all of its federal

funding, which is used to provide necessary health services to millions of individuals. They also

reasonably fear that the Refusal of Care Rule exposes Planned Parenthood to security risks and

threatens the safety of its staff and patients, as it hampers Planned Parenthood’s ability to screen

during the hiring process for individuals who have a dangerous opposition to the services

Planned Parenthood provides.

       28.     PPFA, PPNNE, and all of PPFA’s other member-affiliates are collectively

referred to here as “Planned Parenthood.”

       29.     Defendant Alex M. Azar II is the Secretary of HHS, the agency that promulgated

the Refusal of Care Rule. Defendant Azar is sued in his official capacity, as are his successors.

       30.     Defendant HHS is an agency of the United States government, located at 200

Independence Avenue, S.W., Washington, D.C. 20201.

       31.     Defendant Roger Severino is the Director of the Office of Civil Rights at HHS.

Defendant Severino is sued in his official capacity, as are his successors.

       32.     Defendant Office for Civil Rights (“OCR”) is the office within HHS to which

HHS has delegated its claimed responsibility for enforcing the Refusal of Care Rule. OCR thus

claims authority to initiate compliance reviews, conduct investigations, supervise and coordinate

compliance by HHS and its components, and use other enforcement tools to address alleged

violations and resolve complaints.




                                                 11
              Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 12 of 53



III.    JURISDICTION AND VENUE

        33.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331.

        34.     This action, including Planned Parenthood’s claims for injunctive and declaratory

relief, is authorized by the APA, 5 U.S.C. §§ 702, 704–706; the Declaratory Judgment Act, 28

U.S.C. §§ 2201, 2202; Rules 57 and 65 of the Federal Rules of Civil Procedure; and the

equitable powers of this Court.

        35.     Defendants’ issuance of the final Rule on May 21, 2019, constitutes final agency

action that is judicially reviewable under the APA, 5 U.S.C. §§ 704, 706.

        36.     Venue is appropriate under 28 U.S.C. § 1391(e)(1)(C) because PPFA’s

headquarters is located in this judicial district, and no real property is involved in this action.

IV.     FACTUAL ALLEGATIONS

        A.      Statutory and Regulatory Background

                1.      The Underlying Refusal Statutes

        37.     The Refusal of Care Rule purports to “implement[] and enforce[]” more than 20

federal laws, the vast majority of which have never previously been the subject of agency

rulemaking. Of particular relevance here, the Rule purports to implement, among other laws, the

Church Amendments, 42 U.S.C. § 300a-7; the Coats-Snowe Amendment, 42 U.S.C. § 238n; and

the Weldon Amendment, Departments of Labor, Health and Human Services, and Education,

and Related Agencies Appropriations Act, 2019, Div. B, § 507(d), Pub. L. No. 115-245, 132

Stat. 2981, 3118 (2018) (collectively the “federal refusal laws” or “federal refusal statutes”).

                        a)      The Church Amendments (1973–1979)

        38.     Originally sponsored by Senator Frank Church of Idaho, the Church Amendments

refer to a series of laws passed in the 1970s.




                                                  12
             Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 13 of 53



                               (i)    Church (b) and (c)(1)

       39.     Church (b) and (c)(1) were passed shortly after the Supreme Court’s decision in

Roe v. Wade, 410 U.S. 113 (1973), and following a district court decision that enjoined a

Catholic hospital from preventing a physician from performing a voluntary sterilization

procedure on the grounds that the hospital’s receipt of certain federal funds meant it was acting

under the color of state law, see H.R. Rep. 93-227 (1973), at 1473 (citing Taylor v. St. Vincent’s

Hospital, 369 F. Supp. 948, 950 (D. Mont. 1973)).

       40.     In response to those decisions, Congress passed a law stating that receiving

federal funding does not, in and of itself, obligate individuals or entities to provide abortion or

sterilization services. See, e.g., 119 Cong. Rec. 9599 (Mar. 27, 1973) (statement of Sen. Church).

However, the Senators who originally debated the Church Amendments made clear that they

intended the law to have a very limited impact on patient access to abortion and sterilization

services. Senator Church noted that in his home state of Idaho “[t]here is no great difficulty for

those who wish to obtain a sterilization or an abortion operation to go to the publicly owned

hospitals where such procedures are available.” 119 Cong. Rec. 9601 (Mar. 27, 1973). Senator

Stevenson believed the law would not prevent anyone at all from obtaining an abortion or

sterilization services, asserting that “[n]o individuals will be denied an abortion or sterilization”

as a result of the Church Amendments. Id. at 9596.

       41.     Church (b)(1) states that “[t]he receipt of any grant, contract, loan, or loan

guarantee under [, inter alia,] the Public Health Services Act [42 U.S.C.A. § 201 et seq.] . . . by

any individual . . . does not authorize any court or other public official to require . . . such

individual to perform or assist in the performance of any sterilization procedure or abortion” if it

“would be contrary to his religious beliefs or moral convictions.” 42 U.S.C. § 300a-7(b)(1).




                                                 13
             Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 14 of 53



       42.       Church (b)(2) further provides that the receipt of such funds does not authorize

any court or other public official to require a receiving entity to “(A) make its facilities available

for the performance of any sterilization procedure or abortion if the performance of such

procedure or abortion in such facilities is prohibited by the entity on the basis of religious beliefs

or moral convictions, or (B) provide any personnel for the performance or assistance in the

performance of any sterilization procedure or abortion” if it “would be contrary to the religious

beliefs or moral convictions of such personnel.” 42 U.S.C. § 300a-7(b)(2).

       43.       Church (c)(1) prohibits entities that receive funds under, inter alia, the Public

Health Services Act, from “discriminat[ing] in the employment, promotion, or termination of

employment of” or “in the extension of staff or other privileges to any physician or other health

care personnel”

             •   because such person “performed or assisted in the performance of a lawful

                 sterilization procedure or abortion,” or

             •   because such person “refused to perform or assist in the performance of such a

                 procedure or abortion” because such procedures are “contrary to his religious

                 beliefs or moral convictions,” or

             •   because of such person’s “religious beliefs or moral convictions respecting

                 sterilization procedures or abortions.” 42 U.S.C. § 300a-7(c)(1).

                                (ii)    Church (c)(2) and (d)

       44.       Church (c)(2) and (d) were added in 1974 when the Senate was considering the

National Research Act, which addresses funding for biomedical and behavioral research, and

was designed to ensure that research projects involving human subjects were performed in an

ethical manner. See 119 Cong. Rec. 29213–32 (Sept. 11, 1973). Subsection (c)(2) prohibits any




                                                     14
             Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 15 of 53



entity that receives a grant or contract for biomedical or behavioral research under any program

administered by the Secretary of HHS from “discriminat[ing] in the employment, promotion, or

termination of employment of” or “extension of staff or other privileges to any physician or other

health care personnel”:

             •   because such person “performed or assisted in the performance of any lawful

                 health service or research activity;” or

             •   because such person “refused to perform or assist in the performance of any such

                 service or activity on the grounds that” it would be “contrary to his religious

                 beliefs or moral convictions;” or

             •   because of such person’s “religious beliefs or moral convictions respecting any

                 such service or activity.” 42 U.S.C. § 300a-7(c)(2).

       45.       Church (d), which was also passed as part of the National Research Act, provides

that “[n]o individual shall be required to perform or assist in the performance of any part of a

health service program or research activity funded in whole or in part under a program

administered by [HHS] if his performance . . . would be contrary to his religious beliefs or moral

convictions.” Id. § 300a-7(d).

                                 (iii)   Church (e)

       46.       Church (e) was enacted in 1979 and provides that entities that receive funds

under, inter alia, the Public Health Service Act may not deny admission or otherwise

discriminate against applicants for training or study based on their participation in abortions or

sterilizations. See 42 U.S.C. § 300a-7(e).

       47.       The substance of the Church Amendments has remained unchanged since 1979.




                                                     15
              Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 16 of 53



                         b)      The Coats-Snowe Amendment (1996)

        48.       In 1996, Congress adopted the Coats-Snowe Amendment in response to a

decision by the Accrediting Council for Graduate Medical Education (“ACGME”) to require

obstetrician-gynecologist residency programs to provide abortion training. The ACGME required

that all obstetrics and gynecology residency programs provide induced abortion training

beginning January 1, 1996; however, “[n]o program or resident with a religious or moral

objection [would] be required to provide training in or to perform induced abortions.”4

        49.       The Coats-Snowe Amendment prohibits the federal government, or any state or

local government that receives federal financial assistance, from discriminating against any

“health care entity” on the basis that:

              •   “the entity refuses to undergo training in the performance of induced abortions, to

                  require or provide such training, to perform such abortions, or to provide referrals

                  for such training or such abortions;”

              •   “the entity refuses to make arrangements for any of the [above] activities . . . ;” or

              •   “the entity attends (or attended) a post-graduate physician training program, or

                  any other program of training in the health professions, that does not (or did not)

                  perform induced abortions or require, provide or refer for training in the

                  performance of induced abortions, or make arrangements for the provision of such

                  training.” 42 U.S.C. § 238n(a).




4
 See Committee Opinion No. 612 at 2–3, American College of Obstetricians and Gynecologists, Committee on
Health Care for Underserved Women (Nov. 2014), https://www.acog.org/-/media/Committee-Opinions/Committee-
on-Health-Care-for-Underserved-Women/co612.pdf?dmc=1&ts=20170926T2329467312 (last visited June 10,
2019).




                                                    16
              Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 17 of 53



        50.     The Coats-Snowe Amendment defines the term “health care entity” to “include[]

an individual physician, a postgraduate physician training program, and a participant in a

program of training in the health professions.” 42 U.S.C. § 238n(c)(2).

        51.     The substance of the Coats-Snowe Amendment has remained unchanged since

1996.

                        c)      The Weldon Amendment (2004)

        52.     The Weldon Amendment refers to a rider that has been attached to the

Departments of Labor, Health and Human Services, and Education, and Related Agencies

Appropriations Act every year since 2004.

        53.     It provides that none of the funds appropriated in that Act

                may be made available to a Federal agency or program, or to a
                State or local government, if such agency, program, or government
                subjects any institutional or individual health care entity to
                discrimination on the basis that the health care entity does not
                provide, pay for, provide coverage of, or refer for abortions.

Departments of Labor, Health and Human Services, and Education, and Related Agencies

Appropriations Act, 2019, Div. B, § 507(d), Pub. L. No. 115-245, 132 Stat. 2981, 3118 (2018).

        54.     The Weldon Amendment defines the term “health care entity” to “include[] an

individual physician or other health care professional, a hospital, a provider-sponsored

organization, a health maintenance organization, a health insurance plan, or any other kind of

health care facility, organization, or plan.” Id.

        55.     The substance of the Weldon Amendment has remained unchanged since 2004.

                2.      Relevant Rulemaking History

                        a)      The 2008 Rule

        56.     The current Refusal of Care Rule is not the Department’s first rulemaking in this

field. In 2008, the Department promulgated a regulation that also purported to implement the


                                                    17
              Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 18 of 53



Church, Weldon, and Coats-Snowe Amendments. See Ensuring That Department of Health and

Human Services Funds Do Not Support Coercive or Discriminatory Policies or Practices in

Violation of Federal Law, 73 Fed. Reg. 78,072 (Dec. 19, 2008) (the “2008 Rule”). The 2008

Rule broadened the reach of the underlying federal refusal laws by, for example, extending the

right to refuse to a vastly greater number of individuals involved in health care and authorizing

those individuals to refuse to provide information to patients about treatment options. Despite

widespread public condemnation, HHS finalized the 2008 Rule in December 2008, and it

became effective on January 20, 2009.

        57.      Within months of its effective date, HHS proposed5 rescinding the 2008 Rule and

in 2011 issued a final rule6 rescinding the 2008 Rule almost entirely. In the 2011 Rule, HHS

noted several reasons for the rescission including, “the 2008 Final Rule may negatively affect the

ability of patients to access care if interpreted broadly.” Id. at 9,974; see also infra Part IV.B.2.

In the end, HHS left in place only the limited provision designating OCR to receive and

coordinate the handling of complaints based on the federal refusal statutes. Id. at 9,976–77.

        B.       The 2019 Refusal of Care Rule

        58.      On January 18, 2018, the day before the annual “March for Life” was scheduled,

HHS announced the creation of a new “Conscience and Religious Freedom Division” within

OCR charged with protecting health care providers who refuse to provide health care.7 On the

same day, HHS also announced that OCR planned to amend its mission statement to abandon its

5
  See Rescission of the Regulation Entitled “Ensuring That Department of Health and Human Services Funds Do
Not Support Coercive or Discriminatory Policies or Practices in Violation of Federal Law,” 74 Fed. Reg. 10,207,
10,209 (proposed Mar. 10, 2009).
6
  Regulation for the Enforcement of Federal Health Care Provider Conscience Protection Laws, 76 Fed. Reg. 9,968-
02, 9,971 (Feb. 23, 2011) (the “2011 Rule”).
7
  HHS Announces New Conscience and Religious Freedom Division, HHS Office for Civil Rights (Jan. 18, 2018),
https://www.hhs.gov/about/news/2018/01/18/hhs-ocr-announces-new-conscience-and-religious-freedom-
division.html (last visited June 10, 2019).




                                                       18
              Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 19 of 53



historic focus on protecting and improving patient health and instead to prioritize enforcing the

federal refusal statutes.

        59.       The next day (the day of the March for Life), the Office of Information and

Regulatory Affairs (“OIRA”) released the proposed Refusal of Care Rule to the public.8 HHS

apparently sent the proposed Refusal of Care Rule to OIRA on January 12. But HHS did not first

notify the public by publishing notice in its Unified Regulatory Agenda, as required by

Executive Order 12,866.9 Although the proposed Rule was hundreds of pages long, it cleared

OIRA review in just one week.

        60.       In response to the proposed Rule, HHS received over 242,000 comments. More

than 200,000 of those comments were from organizations and individuals who voiced staunch

opposition to the Rule. Among the commenters were:

              •   Medical professional associations, including the American Medical Association,

                  the American College of Emergency Physicians, the American Association of

                  Medical Colleges, the American College of Obstetricians and Gynecologists, and

                  the American Psychological Association;

              •   Other health care providers, including Planned Parenthood;

              •   Former leadership at the Equal Employment Opportunity Commission, the federal

                  agency charged with administering and enforcing Title VII;

              •   State officials, including at least 20 State Attorneys General;


8
  OIRA Conclusion of E.O. 12866 Regulatory Review, Ensuring Compliance with Certain Statutory Provisions in
Health Care; Delegations of Authority. HHS/OCR. RIN: 0945-ZA03. Received date: 01/12/18. Concluded date:
01/19/18, https://www.reginfo.gov/public/do/eoDetails?rrid=127838 (last visited June 10, 2019).
9
  Exec. Order No. 12866 at Sec. 4(b)–(c) (Sept. 30, 1993); OIRA, Agency Rule List – Fall 2017, Dep’t of Health
Human Servs.,
https://www.reginfo.gov/public/do/eAgendaMain?operation=OPERATION_GET_AGENCY_RULE_LIST&current
PubId=201710&showStage=active&agencyCd=0900&Image58.x=35&Image58.y=13 (last visited June 10, 2019).




                                                     19
               Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 20 of 53



               •   Associations of state health officials, such as the National Alliance of State &

                   Territorial AIDS Directors and the National Association of County and City

                   Health Officials, as well as numerous state public health departments;

               •   Federal officials, including at least 106 members of the House of Representatives

                   and 18 Senators;

               •   Religious    groups,     such     as    the   Unitarian      Universalist     Association       of

                   Congregations, the United Methodist Church, Catholics for Choice and the

                   Religious Action Center of Reform Judaism; and

               •   Advocates representing many of those groups of people most likely to be harmed

                   by the Rule.

         61.       More than one year later, the day before the National Day of Prayer, on May 1,

2019, OCR revised its website to include a new mission statement. As previously signaled, the

new statement abandoned OCR’s long-held mission to “improve the health and well-being of

people across the nation” and “to ensure that people have equal access to and the opportunity to

participate in and receive services from HHS programs without facing unlawful discrimination.”

OCR’s new mission statement declares that OCR intends to operate as a “law enforcement

agency” that prioritizes enforcing the federal refusal statutes, as well as civil rights laws and

privacy and security laws.10

         62.       HHS posted a nearly final version of the Refusal of Care Rule on OCR’s website

on May 2, 2019, to coincide with the National Day of Prayer. That same day, President Trump


10
   Dep’t of Health & Human Servs., OCR Mission and Vision, https://www.hhs.gov/ocr/about-
us/leadership/index.html (last visited June 10, 2019) (listing as one of three OCR priorities “Ensuring that HHS,
state and local governments, health care providers, health plans, and others comply with federal laws that guarantee
the protection of conscience and free exercise of religion and prohibit coercion and religious discrimination in HHS-
conducted or funded programs.”).




                                                          20
             Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 21 of 53



held a “National Day of Prayer Service” and press conference at the White House. In his

remarks, President Trump confirmed that the Administration’s intent in promulgating the Refusal

of Care Rule was to expand existing federal refusal laws: “[J]ust today, we finalized new

protections of conscience rights for physicians, pharmacists, nurses, teachers, students, and faith-

based charities. . . . Together, we are building a culture that cherishes the dignity and worth of

human life. Every child, born and unborn, is a sacred gift from God.”

       63.     The final rule was published in the Federal Register on May 21, 2019.

               1.      The Refusal of Care Rule’s Provisions

       64.     The Rule states that its purpose is to “provide for the implementation and

enforcement of the Federal conscience and anti-discrimination laws.” 84 Fed. Reg. at 23,263 (to

be codified at 45 C.F.R. § 88.1). In fact, the Rule dramatically expands the right to refuse to

provide health care, even in emergency situations, beyond the plain language and intent of the

underlying federal refusal statutes. It further appropriates anti-discrimination language from civil

rights statutes to enable discrimination by health care providers. The Rule demands that it be

interpreted and implemented broadly in order to achieve its stated purpose. Id. at 23,263, 23,272

(to be codified at 45 C.F.R. §§ 88.1, 88.9).

       65.     The Rule sets forth various requirements and prohibitions related to each of the

statutes it purports to interpret and implement, including the Church Amendments, the Coats-

Snowe Amendment, the Weldon Amendment, the Medicare Advantage Program, and multiple

sections of the Affordable Care Act, among others. Id. at 23,264–69 (to be codified at 45 C.F.R.

§ 88.3). As demonstrated by the examples below, while the Rule claims fidelity to the underlying

laws, it in fact creates new rights to deny care that far exceed those Congress has provided—just

as President Trump stated in his speech on May 2, 2019.




                                                21
             Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 22 of 53



       66.     The Rule creates a broad exemption that purports to permit any health care

provider or individual that works in the health care setting—from hospitals to clinicians to

receptionists to technicians who clean instruments—to deny patients basic healthcare, including

reproductive and emergency care, on the basis of “religious, moral, ethical or other reasons.” 84

Fed. Reg. at 23,264

       67.     In addition, the Rule provides expansive definitions of the statutory and

regulatory terms, which inject new meaning into defined statutory terms and stretch undefined

terms beyond their plain meaning. Id. at 23,263–64 (to be codified at 45 C.F.R. § 88.2). A few of

the most notable terms are discussed below.

       68.     The Rule defines the term “Assist in the performance” in the Church

Amendments to include actions that have a “specific, reasonable, and articulable connection” to

“furthering” a procedure otherwise performed by someone else, including but not limited to

“counseling, referral, training, or otherwise making arrangements” for the procedure or service,

“depending on whether aid is provided by such actions.” Id. at 23,263.

       69.     This new definition is so broad that it means, for example, that simply scheduling

an appointment, admitting a patient to a health care facility, filing a patient’s chart, transporting a

patient from one part of the facility to another, cleaning medical instruments, providing referrals,

or even taking a person’s temperature could conceivably be considered “assist[ing] in the

performance” of a health care service, as any of those activities could have a “connection” to

“furthering” the service. That individual could then impede the patient’s access to care by

refusing to perform those functions.

       70.     This extends the reach of the Church Amendments to employees and activities far

beyond those that Congress intended. During debate on the original Church Amendment, the




                                                  22
             Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 23 of 53



amendment’s sponsor, Senator Church, made clear that it was not his intent to permit “a nurse or

an attendant somewhere in the hospital who objected” to an abortion or sterilization to “veto the

rights of a physician and the rights of patients to have a procedure which the Supreme Court has

upheld,” nor was there any “intention here to permit a frivolous objection from someone

unconnected with the procedure to be the basis for a refusal to perform what would otherwise be

a legal operation.” 119 Cong. Rec. 9597 (Mar. 27, 1973).

       71.     The Rule also defines “Referral” or “refer for” broadly to include the provision

of “information in oral, written, or electric form” if “the purpose or reasonably foreseeable

outcome” of providing that information is “to assist a person in receiving funding or financing

for, training in, obtaining, or performing” a health care service or procedure. 84 Fed. Reg. at

23,264. However, this definition of “referral” or “refer for,” which would include even telling a

patient that abortion is an option they have, contravenes the ordinary understanding of the term.

And because “referral” is included in the definition of “assist in the performance,” addressed

above, the Rule would allow any of the extremely broad range of individuals ostensibly covered

by the Rule to refuse not only to participate in services to which they object directly, but also to

withhold information from patients without the patients’ knowledge.

       72.     The new definition of “referral” or “refer for” also means that an individual could

withhold critical information about a patient’s health care options, even if those options are the

standard of care. For example, a provider could refuse to inform a patient that the standard of

care for an ectopic pregnancy is to terminate the pregnancy. Nor is there any requirement to

inform patients about what services and information are being withheld. Thus, an individual

working for a health care provider subject to the Rule (such as Planned Parenthood’s member-




                                                23
             Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 24 of 53



affiliates) could single-handedly decide that a patient should not even know about a life-saving

procedure.

       73.     The Coats-Snowe Amendment and the Weldon Amendment each have their own

distinct and precise definition of “Health care entity” to establish the universe of individuals

and entities who can claim a right to refuse care under each respective statute. The Rule,

however, expands the term for both Amendments to permit refusals by new individuals and

entities not sanctioned by Congress. 84 Fed. Reg. at 23,264. For example, the new definition of

“health care entity” expands the universe of individuals who can claim a right to refuse beyond

physicians and nurses to include any health care “personnel” and pharmacists. Additionally, it

expands the term in ways that would allow employers to deny abortion coverage to their

employees and would allow third-party administrators whose only function is to process benefits

claims to deny claims based on personal objections under the Weldon Amendment. None of this

is authorized by Weldon or Coats-Snowe.

       74.     The Rule defines “Entity”—which is used in the Church Amendments to define,

under subsection (b), those protected by its provisions, and under subsections (c) and (e), those

who must comply with its requirements—to now include “person[s]” (which in turn is defined to

include corporations, associations, firms, and partnerships, among other organizations, as well as

individuals), HHS, states, political subdivisions or instrumentalities of states, public agencies,

public institutions, public organizations, and other public entities—including public hospitals—

and foreign governments and organizations, 84 Fed. Reg. at 23,263. But during debate on the

original Church Amendment, Senator Church made clear that “this amendment would not in any

way affect sterilizations or abortions in publicly owned hospitals.” 119 Cong. Rec. 9600 (Mar.

27, 1973).




                                               24
             Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 25 of 53



       75.       The Rule creates a definition of “Discriminate” or “Discrimination,” terms used

in the Weldon, Coats-Snowe, and some of the Church Amendments, to define what actions an

employer may take vis-à-vis its employees (or others). The final Rule includes three provisions

that were not included in the definition of “discriminate” or “discrimination” that was in the

proposed rule, and thus no comments were solicited as to these provisions. These provisions

drastically alter the employment practices of covered entities by inter alia:

             •   prohibiting health care providers from asking prospective employees whether they

                 are willing to perform the essential functions of the job they are seeking;

             •   prohibiting providers from asking employees if they object to the performance of

                 any of their job functions more than once per calendar year absent an undefined

                 “persuasive justification”—even in the event of an emergency; and

             •   prohibiting providers from taking steps to protect patient access to the objected-to

                 health services unless the objecting employee “voluntarily accepts” an undefined

                 “effective accommodation” that does not amount to an “adverse action” or

                 otherwise “exclude” the employee from a “field[] of practice.” 84 Fed. Reg. at

                 23,263.

       76.       The Department explicitly declined to state that covered entities like Planned

Parenthood are permitted to reject job candidates who refuse to perform or assist in the

performance of a health service that comprises “the primary or substantial majority of the duties

of the position.” Id. at 23,192.

       77.       The Rule is in stark contrast to Title VII, which has operated side by side with the

underlying refusal statutes until now. For decades, Title VII has provided a functional framework

to protect employees’ religious beliefs. Employers must provide reasonable accommodations of




                                                  25
             Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 26 of 53



employees’ or applicants’ sincerely held religious beliefs, observances, and practices when

requested, unless the accommodation would impose an “undue hardship” on an employer in

performing business operations. See 42 U.S.C. §§ 2000e, 2000e-2. Under Title VII, when an

individual requests an accommodation on the basis of religion, the employer may consider the

potential effect such an accommodation would have on patients, coworkers, public safety, and

other legal obligations, for example. Id.

       78.     The aggregate effect of these definitions and statements made in the Rule is to

require covered entities like Planned Parenthood’s member-affiliates that receive funds from

HHS to permit any employee, intern, volunteer, or contractor—from a receptionist to a sanitation

worker to medical staff—to refuse to do anything with a “specific, reasonable, and articulable

connection to furthering” abortion, sterilization, or other health service or research activity based

on their personal objections, regardless of whether this means patients will be able to obtain

critical care or information. 84 Fed. Reg. at 23,263. In other words, the personal beliefs of

employees (and others)—even those with no medical training whatsoever and who have only the

most attenuated connection to the health care being provided—could be dispositive as to whether

a patient receives needed care.

       79.     The Rule also contains numerous vague statements about the breadth of the Rule,

and the obligations of covered entities under the Rule. For example, buried within the Rule’s

440-page preamble is a single, confusing sentence about the Weldon Amendment that states the

actions of (undefined) “contractors engaged by the Department, a Departmental program, or a

State or local government [are] attributable to such Department, program, or government for

purposes of enforcement or liability.” 84 Fed. Reg. at 23,207. Yet, the preamble also recognizes

that by its plain terms Weldon does not apply to private entities. Thus, it is unclear whether the




                                                 26
             Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 27 of 53



Department expects private entities that are subrecipients to a state or local government to de

facto comply with the Weldon Amendment.

       80.     The Rule encourages all covered entities to post a notice informing readers of

their right to refuse to “perform, assist in the performance of, refer for, undergo, or pay for

certain health care-related treatments, research, or services (such as abortion or assisted suicide,

among others)” based on their “conscience, religious beliefs, or moral convictions,” and how to

file a complaint with OCR. Id. at 23,272 (to be codified at 45 C.F.R. pt. 88, App. A). In

evaluating a covered entity’s compliance with the Rule, OCR will take into account whether the

covered entity has provided such notice, including, inter alia, on its website, in a personnel

manual, and in a “prominent and conspicuous physical location” where notices to the public and

workforce are posted. 84 Fed. Reg. 23,270 (to be codified at 45 C.F.R. § 88.5).

       81.     In contrast, where a health care provider refuses to provide certain care, the Rule

does not require that a similar notice be posted informing patients of this refusal and their right to

receive full information about all of their options. Indeed, the Rule may actually prevent a health

care employer from posting such a notice to patients, as the Rule states this could be deemed

“discrimination” against the objecting employee.

       82.     The Rule imposes various compliance requirements, including that each covered

entity (or applicant to become a recipient of HHS funds), with limited exceptions, provide both

an assurance of compliance and a certification of compliance with the various federal statutes on

which it relies. 84 Fed. Reg. at 23,269–70 (to be codified at 45 C.F.R. § 88.4). Failure to submit

the required assurance and certification subjects covered entities to any of the enforcement

mechanisms set forth in the Rule, including termination and potentially even clawback of all

HHS funding. Id. at 23,271–72 (to be codified at 45 C.F.R. § 88.7).




                                                 27
             Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 28 of 53



       83.     The Rule makes a covered entity liable for violations by a subrecipient. Id. at

23,270–71 (to be codified at 45 C.F.R. § 88.6). This is pertinent to Planned Parenthood as some

PPFA member-affiliates delegate HHS funds to subrecipients and, thus, under the Rule, are

responsible not only for their compliance but also the compliance of their subrecipients. In

addition, some PPFA member-affiliates are subgrantees—along with other providers—of HHS

funds distributed by a State, which means that if any other subgrantee is found to be out of

compliance with the Rule, the State could lose all of its HHS funding, thereby causing the PPFA

member-affiliate to lose its funding through no fault of its own.

       84.     Additionally, the Rule requires covered entities to maintain records “evidencing

compliance”; provide OCR access to its books, records, accounts, facilities, and information

upon request, and without regard for privacy or confidentiality concerns; cooperate with OCR

investigations; report determinations of noncompliance in applications for new or renewed

funding; and refrain from intimidating or retaliatory acts. Id.

       85.     The Rule purports to grant broad enforcement authority to OCR, including

authority to receive and handle complaints; initiate compliance reviews; conduct investigations;

coordinate compliance within HHS; seek voluntary resolutions of complaints; coordinate with

other HHS components to make enforcement referrals to the Department of Justice; utilize

existing regulations for involuntary enforcement applicable to grants, contracts, or Centers for

Medicare and Medicaid Services programs; and “coordinate other appropriate remedial action as

the Department deems necessary.” Id. at 23,271–72 (to be codified at 45 C.F.R. § 88.7).

       86.     The Rule permits OCR to restrict funding to recipients, including by terminating

or potentially even clawing back all HHS funding to the recipient, when the Department

determines there is a failure to comply with the relevant statutes or the Rule itself. As a general




                                                 28
              Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 29 of 53



matter, it does not require any nexus between the funding subject to termination and the alleged

violation nor does it specify procedures or factors for evaluating what sanction would be

appropriate for a violation. See id.

        87.     The Rule states that it does not preempt federal, state, or local laws that are

“equally or more protective of religious freedom and moral convictions.” Id. at 23,272 (to be

codified at 45 C.F.R. § 88.8).

        88.     The Rule states that it must be “construed in favor of a broad protection of the

free exercise of religious beliefs and moral convictions, to the maximum extent permitted by the”

underlying refusal laws and the Constitution. Id. at 23,272 (to be codified at 45 C.F.R. § 88.9).

                2.     The Refusal of Care Rule Exceeds Statutory Authority, Is Not in
                       Accordance with Law, and Is Arbitrary and Capricious

        89.     None of the underlying federal refusal statutes—nor any other federal law—

delegated authority to the Department to promulgate the final Rule, which carries the force of

law. Nor has Congress delegated the broad enforcement authority that the Department claims for

itself in the Rule.

        90.     Even if the Department had the authority to issue the final Rule, it impermissibly

expanded the universe of individuals and entities who can claim protections and broadens what

can be refused under the Church, Weldon, and Coats-Snowe Amendments by defining terms

such as “assist in the performance,” “referral,” “health care entity,” “entity,” and

“discrimination” contrary to their plain meaning and Congressional intent;

        91.     The Rule also conflicts with numerous other federal laws. For example,

EMTALA requires covered hospitals, including public, private, and religiously affiliated

hospitals, to provide an appropriate medical screening to any patient requesting treatment to

determine whether an emergency medical condition exists, and either to stabilize the condition or



                                                29
             Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 30 of 53



transfer the patient if medically indicated to another facility. See 42 U.S.C. § 1395dd(a)–(c). Yet

the Refusal of Care Rule contains no emergency exception, and thus to the extent it applies to

enable individuals and entities to refuse to provide proper medical care to patients facing medical

emergencies (even in public hospitals), it conflicts with EMTALA.

       92.     The Rule also conflicts with requirements under the Title X program, the nation’s

family planning assistance program established by Title X of the Public Health Service Act.

Every year from 1996 to the present, Congress has mandated that within the Title X program,

health care providers must provide pregnant women with counseling on all pregnancy options.

See Departments of Labor, Health and Human Services, and Education, and Related Agencies

Appropriations Act, 2019, Pub. L. No. 115-245, 132 Stat. 2981, 3070–71 (2018) (requiring that

“all pregnancy counseling shall be nondirective”). Moreover, while Title X projects do “[n]ot

provide, promote, refer for, or support abortion as a method of family planning,” a project must

offer pregnant women the opportunity to be provided information and counseling regarding all of

their options, including abortion, and provide a referral, if requested. 42 C.F.R. § 59.5(a)(5). Yet

the Rule appears to impose an absolute requirement that Title X providers accommodate

individuals who refuse to carry out the requirements of the program, and thus allow such

individuals to refuse to provide counseling about all pregnancy options or to refer for abortion,

upon request. Indeed, HHS admitted that the Rule conflicts with current Title X regulations. 84

Fed. Reg. at 23,190. The Rule could also reshape the Title X program by prohibiting direct grant

recipients from rejecting prospective subrecipients that refuse to provide such counseling or to

refer for abortion when a patient requests a referral.

       93.     The Rule also runs contrary to Section 1554 of the ACA, which prohibits HHS

from promulgating any regulation that “(1) creates any unreasonable barriers to the ability of




                                                 30
             Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 31 of 53



individuals to obtain appropriate medical care; (2) impedes timely access to health care services;

(3) interferes with communications regarding a full range of treatment options between the

patient and the provider; (4) restricts the ability of health care providers to provide full disclosure

of all relevant information to patients making health care decisions; (5) violates the principles of

informed consent and the ethical standards of health care professionals; or (6) limits the

availability of health care treatment for the full duration of a patient’s medical needs.” 42 U.S.C.

§ 18114. By empowering individuals in the health care setting and health institutions to restrict

access to health services and withhold medical information, the Refusal of Care Rule is

irreconcilable with the plain language of 42 U.S.C. § 18114.

       94.     In promulgating the final Rule, the Department utterly failed to account for the

Rule’s devastating impact on patients and public health. See infra Part IV.B.3. Despite being

presented with extensive information from commenters regarding the Rule’s expected negative

impact on access to health care services and health outcomes, including the Rule’s

disproportionate impact on already underserved communities, HHS simply refused to

incorporate this information into its analysis. See, e.g., 84 Fed. Reg. at 23,252 (refusing to

consider the Rule’s impact on access to health care services because the Department determined

that it could not quantify the expected impact).

       95.     HHS similarly failed to account for the Rule’s negative impact on the provider-

patient relationship or that patients will lose the ability to provide full informed consent when a

provider refuses to provide a patient with information about all of their options. Instead, HHS

stated simply and without explanation that it does not believe informed consent would be

impaired. Similarly, HHS did not acknowledge that, in some circumstances, abortion,




                                                   31
             Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 32 of 53



sterilization, and other services are medically recommended, but may now be refused carte

blanche.

       96.       Indeed, the Department has chosen to make a complete reversal of its earlier

position finding that the 2008 rule, which contains many of the same fundamental flaws as the

challenged Rule here, “may negatively affect the ability of patients to access care if interpreted

broadly.” 76 Fed. Reg. at 9,974. The Department justified the partial rescission of the 2008 Rule

on several grounds, including:

             •   The ambiguities that the 2008 Rule may have caused with respect to its

                 interaction with other statutes, including Title X and EMTALA, among others. 76

                 Fed. Reg. at 9,973.

             •   The 2008 Rule may undermine informed consent, which is crucial to the

                 provision of quality health care services. Id.

             •   The underlying statutes were never intended to allow providers to refuse to

                 provide medical care to an individual because the individual engaged in behavior

                 the health care provider found objectionable. Id. at 9,973–74.

             •   The 2008 Rule had the potential to reduce patient access to health care without a

                 basis in the underlying statutes. Id. at 9,974.

             •   Even after the partial rescission, “the Federal health care provider conscience

                 statutes . . . will continue to protect health care providers”; and the 2011 Rule’s

                 retention of the 2008 Rule’s establishment of a complaint process within OCR

                 “provides a clear process to enforce those laws.” Id.




                                                   32
               Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 33 of 53



              •   The certification requirements in the 2008 Rule were unnecessary to ensure

                  compliance with the underlying statutes and “created unnecessary additional

                  financial and administrative burdens on health care entities.” Id.

        97.       HHS now claims that a rule with the same ambiguities and potential to reduce

patient access to care will improve access to care by preventing a shortage of health care

professionals who HHS believes are not participating in providing health care due to their

religious beliefs. To support this claim, HHS relied on stale survey data of health care providers

who self-selected into particular religiously-affiliated medical associations.11 However, the

rescission of the 2008 Rule in 2011 did not result in an exodus of health providers from the

profession as predicted by these surveys; on the contrary, “the health care profession has

continued to grow since; physicians’ offices have added 400,000 jobs in the interim, for

instance.”12

        98.       As discussed above, in addition to the federal refusal statutes, Title VII already

protects individuals from employment discrimination based on religion, including, as relevant

here, by providing health care workers with the right to an accommodation of their religious

beliefs. Health care workers have successfully relied on Title VII to protect their religiously-

based refusal to provide care.13 The Department did not explain why Title VII is inadequate to

protect the interests it purports to be protecting with the Refusal of Care Rule or why religious



11
   Dan Diamond & Andrew Restuccia, How Kellyanne Conway influenced a new Trump rule cheered by religious
conservatives, Politico.com (May 9, 2019), https://www.politico.com/story/2019/05/09/kellyanne-conway-anti-
abortion-doctors-1312316 (“The 440-page rule cites Conway’s years-old polling, including another she conducted in
2011, a dozen times. No other surveys are cited more frequently—and no other data is more central to the Trump
administration’s arguments.”) (last visited June 10, 2019).
12
   Id.
13
   See, e.g., Comment of Peggy Mastroianni and Jenny R. Yang, at 2,
https://www.regulations.gov/document?D=HHS-OCR-2018-0002-71178 (last visited June 10, 2019).




                                                       33
              Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 34 of 53



discrimination should get a higher level of protection than all other categories protected by Title

VII.

       99.      Nor did the Department identify a significant number of health care providers

who claim to have suffered from violations of federal refusal laws. Indeed, OCR received fewer

than fifty complaints alleging violations of federal refusal laws between 2008 and January 2018.

The Department identified an uptick in complaints immediately after publication of the proposed

Rule, but it does not provide analysis of the veracity of these complaints or explain whether the

complainants were able to obtain relief from existing legal protections. Instead, the Department

has refused to respond to FOIA requests seeking records of these purported complaints to OCR.

See, e.g., Compl., Ctr. for Reproductive Rights & Nat’l Women’s Law Ctr. v. Dep’t of Health &

Human Servs., No. 1:18-cv-1688 (D.D.C. July 19, 2018), ECF No. 1. Moreover, the Department

does not explain why existing protections are not adequate to redress any of those complaints, to

the extent that they are legitimate.

       100.     Finally, Pursuant to Executive Order 12,866, the Office of Management and

Budget classified the Rule as a “significant regulatory action,” thus requiring the Department to

conduct a regulatory impact analysis. The Department’s regulatory impact analysis disregards

significant indirect and direct costs highlighted by commenters in violation of Executive Order

12,866. HHS also ignores instructions from both the Office of Management and Budget’s

Circular A-4 on Regulatory Analysis (2003) and HHS’s own Guidelines for Regulatory Impact

Analysis (2016) which detail best practices for assessing costs and benefits under regulatory




                                                34
               Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 35 of 53



impact analyses and require that agencies account for and quantify direct and indirect health

costs to the fullest extent practicable.14

        101.     First, HHS significantly underestimated the direct costs imposed by the Rule. For

example, HHS underestimated the number of covered entities that must submit written

assurances and certifications of compliance because, among other reasons, the estimated total

excludes all physicians’ offices. 84 Fed. Reg. at 23,236. But not all physicians who accept HHS

funding will be subject to the criteria for exemption (i.e. they accept Medicare Part B), making

the total number of covered entities much higher than HHS’s estimate. 45 C.F.R. § 88.4(c)(1).15

Moreover, given the complexity of the Rule, and its drastic departure from what federal law

currently requires with respect to accommodation of employees’ religious beliefs, HHS failed to

provide a realistic estimate of the compliance costs of covered entities, resulting from the need to

retain legal counsel, to modify policies and procedures, and to retain additional personnel to

make up for personnel that refuse to provide care.

        102.     Second, HHS ignored the Rule’s indirect costs. These costs include costs resulting

from adverse health outcomes for patients who are denied information about and/or access to

care, as well as costs related to these patients having to find and obtain care from another source,

often at increased expense. They also include costs resulting from patients declining to seek

health care because they fear refusal by a provider. But HHS has failed to acknowledge that



14
   Office of Mgmt. & Budget, Circular A-4 (Sept. 17, 2003),
https://www.whitehouse.gov/sites/whitehouse.gov/files/omb/circulars/A4/a-4.pdf; Office of the Ass’t Sec’y for
Planning and Evaluation, Dep’t of Health & Human Servs., Guidelines for Regulatory Impact Analysis (2016),
https://aspe.hhs.gov/system/files/pdf/242926/HHS_RIAGuidance.pdf; see, e.g., Comment of Institute for Policy
Integrity, at 4-5, https://www.regulations.gov/document?D=HHS-OCR-2018-0002-72071 (last visited June 10,
2019).
15
   The Department states incorrectly that it received no comments on the methods used to estimate the scope of
exempted recipients. 84 Fed. Reg. at 23,236; see, e.g., Comment of Institute for Policy Integrity, at 8-9,
https://www.regulations.gov/document?D=HHS-OCR-2018-0002-72071 (last visited June 10, 2019).




                                                       35
              Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 36 of 53



these are legitimate and actual costs of the Rule and failed to incorporate these costs into its cost-

benefit analysis.

                3.       The Rule Will Cause Substantial and Multifaceted Harms, Including
                         to Planned Parenthood and Its Patients

       103.     The Refusal of Care Rule marks a radical departure from the work the

Department should be doing: protecting patient access to care, eliminating health disparities, and

combating discrimination against patients. The Rule’s broadening of the right to refuse will harm

many people, most significantly by limiting access to essential health services and information

and by severely burdening those health care providers, like Planned Parenthood, that wish to

provide such services.

       104.     While the underlying federal refusal laws—the Church, Coats-Snowe, and

Weldon Amendments—are narrowly targeted and focus primarily on abortion, sterilization, and

research, the Rule will invite refusals of other health care services. Services likely to be refused

(in addition to abortion and sterilization) include contraceptive care and counseling, HIV and STI

testing and treatment, gender-affirming care for transgender individuals, fertility treatment, and

information about these services. Patients who seek family planning services at federally-funded

Title X clinics, including at Planned Parenthood health centers across the country, may no longer

be assured that they will receive counseling on all pregnancy and contraceptive options. Nor will

they necessarily be guaranteed that they can obtain a referral for an abortion or other needed care

if they request one.

       105.     The Refusal of Care Rule allows health care providers (both individuals and

institutions) to ignore medical standards of care, particularly surrounding reproductive and

sexual health. Medical practice guidelines and standards of care establish the boundaries of

medical services that patients can expect to receive and that providers should be expected to



                                                 36
               Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 37 of 53



deliver. For example, the referral and provision of contraceptive and abortion services, and

providing information and counseling concerning such services, can be a part of the standard of

care for individuals experiencing a range of medical conditions.16 Yet the Rule could be used as

an excuse to disregard these standards of care regardless of the impact on patient health and

access to information.

        106.     The Refusal of Care Rule undermines the provider-patient relationship and the

principles of informed consent. In order for patients to provide informed consent a provider must

disclose relevant and medically accurate information about all treatment choices and alternatives

so that patients can competently and voluntarily make decisions about their medical treatment.

Indeed, Planned Parenthood’s Medical Standards & Guidelines require that patients be provided

information about all their options so they can provide informed consent. Yet, the Rule enables

health care workers to refuse to provide patients with full information; it thus facilitates the

violation of medical ethics and creates the risk that patients will not have full information

regarding their care.17

        107.     The lack of protections in the Refusal of Care Rule to ensure informed consent is

exacerbated by the Rule’s disparate notice standards, as nothing in the Rule ensures patients

receive notice of the services or information that may be denied and may even penalize a covered

entity for attempting to provide such notice. See supra ¶¶ 80–81. This is particularly dangerous

in emergency situations. The Rule purports to protect refusals even where a patient is

experiencing a health emergency. For example, a woman undergoing pregnancy complications

16
   See, e.g., Comment of Physicians for Reproductive Health at 10, https://www.regulations.gov/document?D=HHS-
OCR-2018-0002-71284 (last visited June 10, 2019).
17
   See, e.g., Comment of AMA at 2 (stating that the AMA Code of Medical Ethics directs physicians to “[u]phold
standards of informed consent and inform the patient about all relevant options for treatment, including options to
which the physician morally objects.”); Comment of American College of Obstetricians and Gynecologists at 2,
https://www.regulations.gov/document?D=HHS-OCR-2018-0002-70647 (last visited June 10, 2019).




                                                        37
                  Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 38 of 53



requiring emergency care, such as abortion services to protect her life or health, could be denied

such care when she arrives at the emergency room—even at a public hospital. The Rule would

further permit such a provider not to inform the woman that terminating the pregnancy would be

the safest course.18 In many circumstances, the failure to provide this information amounts to a

denial of care because the patient does not know that option exists, and thus cannot seek care at a

different medical facility. In addition, while abortion itself is a very safe medical procedure, a

small percentage of abortion patients at Planned Parenthood’s clinics will seek follow-up care at

hospitals in the rare event of a complication. If the Refusal of Care Rule takes effect, such

patients may be denied necessary care. For some, the denial of emergency care could threaten

their lives, health, or future fertility.

           108.     Further, although the Rule purports to protect the conscience rights of health care

providers, the Rule allows an institutional health care provider, such as a hospital, to prohibit

individual providers from providing various health care services—even when doing so would

contradict those providers’ medical judgment and conscience, violate the standard of care, and

put their patients’ health and lives in danger.

           109.     Reduced access to health care services and information will be borne

disproportionately by individuals who already face severe health disparities and systemic barriers

to care, including women, people of color, patients living in rural areas, lesbian, gay, bisexual,

transgender, and queer individuals, people with low incomes, immigrants, and people living with

disabilities. The Rule will be especially harmful to those facing multiple and intersecting barriers

to care, e.g., low-income women of color or people living with disabilities in rural areas.19 Many


18
     84 Fed. Reg. 23,170, 23,264 (May 21, 2018) (to be codified at 45 C.F.R. pt. 88).
19
  See, e.g., Comment of American Medical Association (“AMA”) at 6,
https://www.regulations.gov/document?D=HHS-OCR-2018-0002-70564 (“In the past, HHS and OCR have played
(continued…)


                                                           38
                Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 39 of 53



such individuals are Planned Parenthood patients, because of Planned Parenthood’s commitment

to providing broadly accessible and non-judgmental care.

         110.     Women—particularly women of color—already face significant barriers to

obtaining health care, especially reproductive health care.20 These barriers will increase as a

result of the Rule, which expands the ability of providers to refuse essential health care services

disproportionately relied on by women. Pregnant women experiencing a miscarriage or who are

suffering other serious pregnancy-related health conditions for which the standard and medically

appropriate treatment is immediate pregnancy termination will be more likely to find themselves

at a hospital—including even a public hospital—where either the institution or the provider may

refuse to provide them with the emergency care they need. Such a refusal jeopardizes women’s

lives, health, and future fertility.

         111.     People living in rural communities have limited health care options available to

them, making them especially vulnerable to the harmful effects of the Rule.21 If a patient is

denied care at one facility, there may be no other facilities in their rural area where they can

access the care they need. Many of Planned Parenthood’s smaller health centers serve such rural

areas. The Rule prevents such clinics from ensuring that their patients receive comprehensive

reproductive health care because the single clinician who may be on staff at any given time may

now refuse to provide such services or information. Plaintiff PPNNE, for example, has eighteen



an important role in protecting patient access to care, reducing and eliminating health disparities, and fighting
discrimination. There is still much more work to be done in these areas given disparities in racial and gender health
outcomes and high rates of discrimination in health care experienced by LGBTQ patients. The Proposed Rule is a
step in the wrong direction and will harm patients.”); Comment of National Health Law Program (“NHeLP”) at 3–6,
https://www.regulations.gov/document?D=HHS-OCR-2018-0002-70692 (last visited June 10, 2019).
20
   See, e.g., Comment of National Women’s Law Center at 10–11, https://www.regulations.gov/document?D=HHS-
OCR-2018-0002-71477 (last visited June 10, 2019).
21
   See, e.g., Comment of NHeLP at 4–6, https://www.regulations.gov/document?D=HHS-OCR-2018-0002-70692
(last visited June 10, 2019).




                                                         39
               Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 40 of 53



health centers where there is only one licensed clinician at any given time, who is expected to

provide a full range of reproductive health care, including contraception, emergency

contraception, and medication abortion.

        112.     In addition, if the only local pharmacy in a rural area refuses to dispense

medication to manage a miscarriage, for example, rural patients may be left without access to

such medication. If the only regional hospital follows religious directives—an increasingly

common scenario given hospital consolidation—essential health services may simply be

unavailable.

        113.     Lesbian, gay, bisexual, transgender, and queer people already face significant

health disparities, a finding HHS itself has made.22 These disparities include denials of care

based on patients’ gender identity and sexual orientation. For example, providers have refused

access to treatment, including fertility treatments, for members of same-sex couples and have

refused to provide standard day-to-day care for lesbian, gay, bisexual, transgender, and queer

patients in assisted living facilities.23 Given the Rule’s broad definitions and confusing

requirements, it is foreseeable that some providers will improperly invoke the Rule to refuse

basic care to patients simply because of their gender identity or sexual orientation.24

        114.     Immigrants and people with limited English proficiency are already among the

most disproportionately uninsured people in the United States and often face cultural and

linguistic barriers to care, especially in rural areas. These individuals often lack access to

transportation and may have to travel great distances to get the care they need. Planned

22
   Healthy People 2020, Disparities, https://www.healthypeople.gov/2020/about/foundation-health-
measures/disparities (last visited June 10, 2019).
23
   See, e.g., Comment of Human Rights Campaign at 2, https://www.regulations.gov/document?D=HHS-OCR-2018-
0002-70848; Comment of Justice in Aging at 4, https://www.regulations.gov/document?D=HHS-OCR-2018-0002-
71292 (last visited June 10, 2019).
24
   See id.




                                                   40
               Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 41 of 53



Parenthood’s provision of culturally competent care and its ability to provide a “one stop shop”

for services (e.g., an office visit, testing, and pharmaceutical products in one location) is essential

for ensuring that such individuals are able to access health care services. By inviting individuals

involved in health care and health institutions to refuse care to these individuals, the Rule will

exacerbate existing systemic barriers to care among immigrant communities.25

        115.     The Rule also poses a particular threat to the health of people with disabilities,

many of whom live or spend much of their day in provider-controlled settings where they receive

support and services. They may rely on a case manager to coordinate services, a transportation

provider, and/or a personal care attendant. The Rule invites the refusal of care by any of these

individuals, resulting in significant negative effects on people with disabilities.26

        116.     Such denials of care violate patients’ dignity, risk adverse health outcomes, and

sometimes require costly and time-consuming alternatives. Patients may be forced to delay or

forgo necessary care, harming those patients and creating external social costs.27

        117.     The Rule’s harm to patients is exacerbated by its attack on state and local

governments’ attempts to protect access to care and prevent discrimination in health care

services. For example, New York and Vermont both have laws requiring provision of emergency

and medically necessary care. See N.Y. Pub. Health Law § 2805-b; Vt. Stat. Ann. tit. 12, § 519.

Maine, New York, and Vermont have laws prohibiting health care professionals from

abandoning a patient in need. See 02-380 Me. Code R. ch. 4 § 3; 8 NYCRR § 29.2; Vt. Stat.

Ann. tit. 26 § 1354(a)(4), Vt. Stat. Ann. tit. 18 § 1852(a). And New Hampshire, New York, and

25
   See, e.g., Comment of National Immigration Law Center at 3–5, https://www.regulations.gov/document?D=HHS-
OCR-2018-0002-71248 (last visited June 10, 2019).
26
   See, e.g., Comment of Consortium for Citizens with Disabilities Rights Task Force at 2–3,
https://www.regulations.gov/document?D=HHS-OCR-2018-0002-71813 (last visited June 10, 2019).
27
   See, e.g., Comment of Nat’l Women’s Law Ctr. at 12; Comment of Institute for Policy Integrity at 4–5,
https://www.regulations.gov/document?D=HHS-OCR-2018-0002-72071 (last visited June 10, 2019).




                                                    41
               Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 42 of 53



Vermont have laws protecting patients’ right to informed consent. See N.H. Rev. Stat. § 151:21,

N.Y. Pub. Health Law § 2805-d, Vt. Stat. Ann. tit. 12 § 1909(d), Vt. Stat. Ann. tit. 18 § 1871(a)

& (b), Vt. Stat. Ann. tit. 18 §§ 1852 & 1854, Vt. Stat. Ann. tit. 18 §§ 5281–5293. Numerous

states, including New York, 11 N.Y.C.R.R. 52.16, have laws requiring insurance coverage of

abortion;28 Planned Parenthood’s patients rely on these laws. But the Rule does not disclaim

preemption of them. 84 Fed. Reg. at 23,272 (to be codified at 45 C.F.R. § 88.8). Indeed, in

illustrating the purported need for the Rule, the preamble specifically points to efforts by New

York and California to enforce their laws requiring insurance coverage of abortion. Id. at 23,171,

23,177. As such, the Rule jeopardizes the ability of states to enforce laws that prioritize patients’

rights to access care.29

        118.     Moreover, at least four states require pharmacies or pharmacists to dispense all

validly prescribed drugs and devices.30 By unlawfully expanding the term “health care entity” to

include pharmacists, the Rule jeopardizes the ability of states to enforce these laws, which exist

to ensure that people can access the medications they need. Some individuals and entities

incorrectly believe that medication prescribed for certain types of miscarriage management

constitutes an abortion. There have been several reports of pharmacists turning away women

seeking miscarriage management medication in recent years, including since Defendants issued




28
  See Nat’l Women’s Law Ctr., State Laws Regulating Insurance Coverage of Abortion Have Serious
Consequences for Women’s Equality, Health, and Economic Stability 1, https://nwlc.org/wp-
content/uploads/2017/08/50-State-Insurance-Coverage-of-Abortion-1.pdf (Aug. 2017) (noting that “[t]hree states—
California, New York and Oregon—require nearly all insurance plans to provide coverage of abortion) (last visited
June 10, 2019).
29
  See, e.g., Comment of the Attorneys General of New York, et al., at 13,
https://www.regulations.gov/document?D=HHS-OCR-2018-0002-70188 (last visited June 10, 2019).
30
  Guttmacher Inst., Emergency Contraception (May 1, 2019), https://www.guttmacher.org/state-
policy/explore/emergency-contraception (last visited June 10, 2019).




                                                       42
               Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 43 of 53



the proposed Rule.31 The Rule thus threatens to exacerbate the incidence of pharmacy refusals,

threatening the health and lives of patients.

        119.     In addition, the Rule’s enforcement measures, which permit the termination of all

HHS funding based on a failure to comply with the Rule, or even with a subrecipient’s failure to

comply, could compel state and local governments, which receive significant levels of funding

from HHS, to forgo their efforts to protect their citizens’ access to care for fear that any small

violation would cripple the state’s budget.

        120.     The Rule creates significant legal confusion for covered entities like Planned

Parenthood. The Rule not only conflicts with various state and federal laws, including

EMTALA, Title X, and 42 U.S.C. § 18114, and imposes different requirements for religious

accommodation than does Title VII, but in many critical ways the Department refused to provide

clear guidelines about how to avoid running afoul of the Rule. Instead, covered entities are left

with confusing, vague, and contradictory legal requirements.

        121.     In addition, the Rule puts health care employers like Planned Parenthood, whose

mission it is to provide comprehensive reproductive health care in a non-judgmental manner, in

an impossible situation. The Rule explicitly refuses to incorporate an “undue hardship” limitation

on accommodations it requires, yet it does not consider the impact of this decision on employers

and their ability to perform operations that are core to their business. The expansive definition of

“discrimination” prohibits Planned Parenthood from asking applicants about whether they object




31
   See, e.g., Christina Caron, Michigan Pharmacist Refused to Dispense Miscarriage Medication, Citing Religious
Beliefs, N.Y. TIMES (Oct. 18, 2018), https://www.nytimes.com/2018/10/18/us/catholic-pharmacist-miscarriage.html
(last visited June 10, 2019); Louis Lucero II, Walgreens Pharmacist Denies Woman With Unviable Pregnancy the
Medication Needed to End It, N.Y. TIMES (June 25, 2018), https://www.nytimes.com/2018/06/25/us/walgreens-
pharmacist-pregnancy-miscarriage.html (last visited June 10, 2019).



                                                      43
              Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 44 of 53



to Planned Parenthood’s mission or the core services it provides, thereby threatening its ability to

provide care to patients.

       122.     In addition, the Rule hampers Planned Parenthood’s ability to identify individuals

who may seek positions with affiliates in order to infiltrate Planned Parenthood and use the

information they gather or their access to Planned Parenthood’s facilities to harm its staff,

providers, and patients. The Rule could force Planned Parenthood to open its doors—and even to

compensate—anti-abortion protestors who, posing as job applicants, seek to sabotage Planned

Parenthood’s operations. That anti-abortion groups would seek to do so is hardly hypothetical; it

is already the case that anti-abortion individuals seek positions at Planned Parenthood affiliates

in order to obtain information about Planned Parenthood and its patients. And once these

individuals have been hired, Planned Parenthood is constrained in its ability to terminate or

transfer an employee who refuses to perform job functions and make sure that patients get the

care they need.

       123.     And, as explained above, HHS refused to disclaim that the Rule would require an

employer to hire an individual who objects to the primary or substantial majority of a position’s

duties. Nor does the Rule explain what is a “persuasive” enough justification for inquiring about

employee objections more than “once per calendar year,” what constitutes an “effective

accommodation” of an objecting employee that would be permissible under the Rule, or how an

employer like Planned Parenthood can ensure its patients receive the care they need in the event

an employee objects and refuses a proposed accommodation.

       124.     The Rule’s imposition of an absolute requirement to accommodate objecting

employees will also raise personnel costs. If Planned Parenthood’s staff (or staff at another

provider) refuse to perform certain services or treat certain patients, Planned Parenthood will be




                                                44
                Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 45 of 53



forced, where financially possible, to hire additional staff, at additional cost, to meet the same

level of demand or forgo providing essential health services.32

         125.     Planned Parenthood will also have to expend a significant amount of time and, in

turn, money in order to ensure compliance with the Rule, including by revising employment

practices, manuals, and handbooks; training staff with supervisory responsibilities on hiring and

accommodation requests; and reviewing all job descriptions, applications, and other employment

recruitment materials. And in states where there are potentially conflicting state laws, member-

affiliates may need legal counsel to decipher how the Rule and state laws interact.

         126.     Compounding the burden on providers caused by the vagueness of the Rule’s

requirements, the Rule gives OCR unprecedented authority to investigate complaints and

terminate federal funding based on arbitrary criteria.33 For Planned Parenthood, the threat of

losing federal funding is real. President Trump has made public statements that he would strip

Planned Parenthood of federal funding34 and has sought to do just that by including language in

his proposed budgets that specifically “prohibits any funding in the Labor-HHS appropriations

bill for certain entities that provide abortions, including Planned Parenthood.”35 The Rule

empowers OCR to defund Planned Parenthood based on arbitrary criteria, which is consistent

with President Trump’s stated policy goals.
32
   See, e.g., Comment of Institute for Policy Integrity at 6, https://www.regulations.gov/document?D=HHS-OCR-
2018-0002-72071 (last visited June 10, 2019).
33
   See, e.g., Comment of PPFA at 15–17.
34
   https://www.nytimes.com/2017/03/06/us/politics/planned-parenthood.html (“I would defund it because I’m pro-
life, but millions of women are helped by Planned Parenthood.”); https://www.politifact.com/truth-o-
meter/promises/trumpometer/promise/1357/defund-planned-parenthood/ (“I would defund [Planned Parenthood]
because of the abortion factor”).
35
   For three years in a row, the President’s budget proposal prohibits Planned Parenthood from participating in all
HHS Programs, including Medicaid and Title X. Specifically, the budget “prohibits any funding in the Labor-HHS
appropriations bill for certain entities that provide abortions, including Planned Parenthood,” which applies to “all
funds in the [Labor-HHS] bill, including Medicaid.” See Press Release, Planned Parenthood, Trump Budget Singles
Out Planned Parenthood for First Time in History (May 23, 2017), https://www.plannedparenthood.org/about-
us/newsroom/press-releases/trump-budget-singles-out-planned-parenthood-for-first-time-in-history.




                                                         45
                 Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 46 of 53



          127.     Were Planned Parenthood to lose its federal funding, it would be forced to close

health centers or cut services, thereby threatening the health of the millions of patients who rely

on Planned Parenthood for their health care. In many areas, Planned Parenthood is the only

provider of comprehensive reproductive health care services for low-income individuals.

V.        CLAIMS FOR RELIEF

                                 FIRST CLAIM FOR RELIEF
                      APA, 5 U.S.C. § 706(2)(C), Exceeds Statutory Authority

          128.     Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          129.     The Refusal of Care Rule, including its mandatory assurance and certification

requirements, is “in excess of statutory jurisdiction, authority, or limitations, or short of statutory

right,” in violation of the Administrative Procedure Act. 5 U.S.C. § 706(2)(C).

          130.     While the Refusal of Care Rule purports to interpret and rely for its authority on

(primarily) the Church, Coates-Snowe, and Weldon Amendments, Congress has not delegated

authority to the Department to promulgate this force of law regulation interpreting those

Amendments.

          131.     The Rule also purports to grant OCR expansive authority to enforce its

provisions, see 84 Fed. Reg. at 23,271 (to be codified at 45 C.F.R. § 88.7), including by

terminating federal financial assistance to entities found to be in violation of the Rule’s

requirements, see 45 C.F.R. § 88.7(i)(3)(iv). But unlike other statutes where Congress has

authorized—and carefully restricted—such enforcement authorities, see, e.g., 42 U.S.C. § 2000d-

1 (Title VI of the Civil Rights Act of 1964), none of the statutory authorities upon which the

Rule relies delegate the broad enforcement authority that the Department claims for itself in the

Rule.



                                                   46
                 Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 47 of 53



                                 SECOND CLAIM FOR RELIEF
                       APA, 5 U.S.C. § 706(2)(A), Not in Accordance with Law

          132.     Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          133.     The Refusal of Care Rule is not in accordance with the Church, Weldon, and

Coats-Snowe Amendments, in violation of the Administrative Procedure Act, 5 U.S.C.

§ 706(2)(A), because, among other reasons:

             •     it impermissibly expands the universe of individuals and entities who can claim

                   protections and broadens what can be refused under the Church, Weldon, and

                   Coats-Snowe Amendments by defining terms such as “assist in the performance,”

                   “referral,” “health care entity,” “entity,” and “discrimination” contrary to their

                   plain meaning and Congressional intent;

             •     its reference to “contractors” in the preamble could be read to expand the Weldon

                   Amendment’s restrictions to apply to individuals and private entities;

             •     it extends the application of the Coats-Snowe Amendment beyond the abortion

                   training context.

          134.     The Refusal of Care Rule is not in accordance with EMTALA, in violation of the

Administrative Procedure Act, 5 U.S.C. § 706(2)(A). EMTALA requires covered hospitals,

including public, private, and religiously affiliated hospitals, to provide an appropriate medical

screening to any patient requesting treatment to determine whether an emergency medical

condition exists, and either to stabilize the condition or transfer the patient if medically indicated

to another facility. See 42 U.S.C. § 1395dd(a)-(c). The Refusal of Care Rule contains no

emergency exception, and thus to the extent it applies to enable individuals and entities to refuse




                                                   47
                  Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 48 of 53



to provide proper medical care to patients facing medical emergencies (even in public hospitals),

it conflicts with EMTALA.

           135.     The Refusal of Care Rule is not in accordance with the Title X program, in

violation of the Administrative Procedure Act, 5 U.S.C. § 706(2)(A). The Refusal of Care Rule

directly conflicts with the terms and purpose of Title X by imposing an absolute requirement on

Title X providers to accommodate employees who refuse to comply with the statutory

requirement of nondirective options counseling.36 HHS has also overridden Title X regulations

that are currently in effect, which require Title X providers to offer pregnant women the

opportunity to be provided information and counseling regarding all of their options, including

abortion, and, a referral, if requested. 42 C.F.R. §59.5(a)(5).

           136.     The Refusal of Care Rule is not in accordance with 42 U.S.C. § 18114, in

violation of the Administrative Procedure Act, 5 U.S.C. § 706(2)(A). 42 U.S.C. § 18114

prohibits HHS from promulgating any regulation that “(1) creates any unreasonable barriers to

the ability of individuals to obtain appropriate medical care; (2) impedes timely access to health

care services; (3) interferes with communications regarding a full range of treatment options

between the patient and the provider; (4) restricts the ability of health care providers to provide

full disclosure of all relevant information to patients making health care decisions; (5) violates

the principles of informed consent and the ethical standards of health care professionals; or (6)

limits the availability of health care treatment for the full duration of a patient’s medical needs.”

By empowering individuals in the health care setting and health institutions to restrict access to

health services and withhold medical information, the Refusal of Care Rule is irreconcilable with

the plain language of 42 U.S.C. § 18114.

36
     84 Fed. Reg. 23,170, 23,265 (May 21, 2018) (to be codified at 45 C.F.R. pt. 88).




                                                           48
                 Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 49 of 53



                                THIRD CLAIM FOR RELIEF
           APA, 5 U.S.C. § 706(2)(A), Arbitrary, Capricious, and Abuse of Discretion

          137.     Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          138.     The Refusal of Care Rule, including its definition of key terms, is arbitrary,

capricious, and an abuse of discretion in violation of the Administrative Procedure Act, 5 U.S.C.

§ 706(2)(A), because, among other reasons, the Department failed to:

             •     consider the Rule’s deleterious effects on patient health, informed consent, and

                   the patient-provider relationship, as well as the burden on providers;

             •     adequately reconcile the Rule with other federal laws;

             •     clarify the Rule’s vague terms and unworkable requirements;

             •     provide any reasoned explanation for its dramatic reversal of policy from 2011;

             •     show that existing legal protections for providers are inadequate;

             •     conduct an adequate regulatory impact analysis that incorporates the considerable

                   costs to patients and providers; and

             •     respond to significant comments regarding the Rule’s detrimental impact on

                   health care access; exacerbation of existing inequities in health care and barriers

                   to health care; the Rule’s interference with the patient-provider relationship and

                   patients’ inabilities to provide informed consent; burdens imposed by the Rule on

                   health care providers like Planned Parenthood; the vague, overly broad, and

                   unduly punitive enforcement authority assumed by OCR.

          139.     As a result, the Department failed to “consider an important aspect of the

problem,” “examine the relevant data,” or “articulate a satisfactory explanation for its action




                                                    49
                 Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 50 of 53



including a rational connection between the facts found and the choice made.” Motor Vehicle

Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983) (citation omitted).

                            FOURTH CLAIM FOR RELIEF
      APA, 5 U.S.C. § 706(2)(D), Without Observance of Procedure Required by Law

          140.     Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          141.     The Refusal of Care Rule was promulgated without observance of procedure

required by law in violation of the Administrative Procedure Act. Regulations adopted without

the notice-and-comment procedure required by 5 U.S.C. § 553 of the APA are invalid. See 5

U.S.C. § 706(2)(D).

          142.     The final Rule includes three key subsections within the definition of

“discrimination”—subsections (4), (5), and (6)—that were not contained in the proposed Rule

and for which no comments were solicited. See 84 Fed. Reg. at 23,263 (to be codified at 45

C.F.R. § 88.2). Planned Parenthood did not have fair notice of HHS’ intent to add these new

subsections into the definition of “discrimination,” and had no reasonable opportunity to

comment on them. Moreover, had they known that HHS was considering defining the term

“discrimination” in this manner, they would have made clear to HHS that these subsections are

onerous, vague, and unworkable and constrain the ability of Planned Parenthood to ensure that

its patients receive necessary care.

          143.     This error infects multiple provisions of the Rule, as the singular definition of

“discrimination” applies to subsections of the Rule implementing parts of the Church

Amendments, the Weldon Amendment, and the Coats-Snowe Amendment.

          144.     Accordingly, the Rule violates the APA’s procedural requirements and must be

set aside.



                                                   50
                 Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 51 of 53



                                  FIFTH CLAIM FOR RELIEF
                    APA, 5 U.S.C. § 706(2)(B), Contrary to Constitutional Right
                             U.S. Constitution, Establishment Clause

          145.     Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          146.     The Establishment Clause of the First Amendment of the United States

Constitution prohibits the government from making any “law respecting an establishment of

religion.” U.S. Const., amend. I. To pass constitutional muster, government action must not only

have a secular purpose and not foster excessive entanglement of government with religion, its

primary effect must not advance or inhibit religion. A law that imposes on employers and

employees an absolute duty to conform their business practices to the particular religious

practices of the employee constitutes an impermissible religious preference.

          147.     By imposing on Plaintiffs an absolute duty to accommodate the religious

objections of their employees, even at the expense of the health of their patients and their desire

to provide care in accordance with medical ethics and the standard of care, the Refusal of Care

Rule violates the Establishment Clause of the First Amendment of the United States

Constitution.

                                  SIXTH CLAIM FOR RELIEF
                    APA, 5 U.S.C. § 706(2)(B), Contrary to Constitutional Right
                              U.S. Constitution, Void for Vagueness

          148.     Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          149.     It is “[a] fundamental principle in our legal system . . . that laws which regulate

persons or entities must give fair notice of conduct that is forbidden or required.” FCC v. Fox

Television Stations, Inc., 567 U.S. 239, 253 (2012). “This requirement of clarity in regulation is

essential to the protections provided by the Due Process Clause of the Fifth Amendment.” Id.


                                                   51
                 Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 52 of 53



          150.     Because of its many ambiguities, and its inconsistency with other federal laws ,

the Rule does not provide Planned Parenthood with adequate guidance as to what conduct is

prohibited and encourages arbitrary enforcement. The Rule is impermissibly vague in violation

of the Due Process Clause of the Fifth Amendment of the United States Constitution.

                               SEVENTH CLAIM FOR RELIEF
                    APA, 5 U.S.C. § 706(2)(B), Contrary to Constitutional Right
                         U.S. Constitution, Rights to Privacy and Liberty

          151.     Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          152.     By interfering with patients’ ability to obtain abortions necessary to preserve their

health or life, the Refusal of Care Rule violates Planned Parenthood’s patients’ rights to privacy

and liberty guaranteed by the Fifth Amendment of the United States Constitution.

                                        PRAYER FOR RELIEF

                   WHEREFORE, Plaintiffs pray that the Court:

                   a.   Enter a declaratory judgment that the Refusal of Care Rule is invalid;

                   b.   Set aside and vacate the Refusal of Care Rule;

                   c.   Issue preliminary and permanent injunctive relief, without bond, restraining

                        the enforcement, operation, and execution of the Refusal of Care Rule, by

                        enjoining Defendants, their agents, employees, appointees, or successors,

                        from enforcing, threatening to enforce, or otherwise applying the provisions

                        of the Refusal of Care Rule;

                   d.   Award Plaintiffs attorney’s fees and costs of bringing this action under 28

                        U.S.C. § 2412; and

                   e.   Grant Plaintiffs such other relief as is just and appropriate.




                                                     52
            Case 1:19-cv-05433 Document 1 Filed 06/11/19 Page 53 of 53



Dated: June 11, 2019

                                                    Respectfully submitted,

                                               /s/ Sarah Mac Dougall
Diana Salgado*                                 Sarah Mac Dougall
Planned Parenthood Federation of America, Inc. Cristina Alvarez*
1110 Vermont Ave., NW Ste. 300                 Covington & Burling LLP
Washington, D.C. 20005                         620 Eighth Avenue
Tel.: (202) 973-4800                           New York, NY 10018-1405
Fax: (202) 296-3480                            Tel: (212) 841-1000
diana.salgado@ppfa.org                         Fax: (212) 841-1010
                                               smacdougall@cov.com
Hana Bajramovic                                calvarez@cov.com
Planned Parenthood Federation of America, Inc.
123 William St., 9th Floor                     Kurt G. Calia*
New York, NY 10038                             Marina Dalia-Hunt*
Tel.: (212) 541-7800                           Covington & Burling LLP
Fax: (212) 247-6811                            3000 El Camino Real, 5 Palo Alto Square
hana.bajramovic@ppfa.org                       Palo Alto, CA 94306-2112
                                               Tel: (650) 632-4717
Michelle Banker                                Fax: (650) 632-4800
Sunu Chandy*                                   kcalia@cov.com
National Women’s Law Center                    mdaliahunt@cov.com
11 Dupont Circle, NW #800
Washington DC 20036                            Ryan Weinstein*
Tel: (202) 588-5180                            Paulina Slagter*
Fax: (202) 588-5185                            Covington & Burling LLP
mbanker@nwlc.org                               1999 Avenue of the Stars
schandy@nwlc.org                               Los Angeles, CA 90067-4643
                                               Tel: (424) 332-4800
Adam Grogg*                                    Fax: (424) 332-4749
Robin F. Thurston*                             rweinstein@cov.com
Democracy Forward Foundation                   pslagter@cov.com
P.O. Box 34553
Washington, DC 20043                           Counsel for Plaintiffs
Tel: (202) 448-9090
agrogg@democracyforward.org
rthurston@democracyforward.org

Counsel for Plaintiffs


* Motion to appear pro hac vice forthcoming.




                                               53
